Citation Nr: 9919760	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  97-20 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an arachnoid cyst, 
middle cranial fossa.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel




INTRODUCTION

The veteran had active service from November 1995 to August 
1996.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, in which the RO denied entitlement to 
service connection for an arachnoid cyst, middle cranial 
fossa.  In June 1998, the Board issued a decision remanding 
the claim to the RO for additional development.  That 
development has been accomplished, and the case is again 
properly before the Board.  


FINDING OF FACT

There is no competent medical evidence that the veteran's 
arachnoid cyst, middle cranial fossa, a pre-existing 
congenital condition, was aggravated by service.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim to 
establish entitlement to service connection for an arachnoid 
cyst, middle cranial fossa.  38 U.S.C.A. § 5107 (West 1991)


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran theorizes that he suffered incurrence of or 
aggravation of an arachnoid cyst during service.  Service 
connection may be granted for a disability resulting from a 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  If a condition noted during service is not shown to 
have been chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

Regulations also provide that a preexisting injury or disease 
will be considered to have been aggravated by active duty 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1998).  
Furthermore, a veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities or disorders noted 
at entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  See 38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304(b) (1998); Crowe v. Brown, 7 Vet. 
App. 238, 245-56 (1994).  The United States Court of Appeals 
for Veterans Claims (Court) has held that intermittent or 
temporary flare-ups of a pre-existing injury or disease 
during service do not constitute aggravation.  Rather, the 
underlying condition must have worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b) 
(1998).  In addition, there are medical principles so 
universally recognized as to constitute fact (clear and 
unmistakable proof), and when in accordance with these 
principles the existence of a disability prior to service is 
established, no additional or confirmatory evidence is 
necessary.  Thus, with the discovery during service of a 
congenital malformation with no evidence of the pertinent 
antecedent active disease or injury during service, the 
conclusion must be that they preexisted service. 38 C.F.R. 
§ 3.303(c) (1998).  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection as required by 38 U.S.C.A. § 
5107(a).  The veteran must satisfy three elements for a claim 
for service connection to be well grounded.  First, there 
must be competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).  Medical evidence is required to prove the existence 
of a current disability and to fulfill the nexus requirement.  
Lay or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such 
condition.  That evidence must be medical, unless it relates 
to a condition that the Court has indicated may be attested 
to by lay observation.  Id.

In this case, even presuming the truthfulness of the evidence 
for the purpose of determining whether a claim is well-
grounded, as required by Robinette v. Brown, 8 Vet. App. 69, 
73-74 (1995), and King v. Brown, 5 Vet. App. 19, 21 (1993), 
for the reasons stated below, the record fails to establish 
that the veteran's claim for service connection is plausible.  

A review of the service medical record reveals that an 
arachnoid cyst or epidermoid tumor was discovered on CT scan 
and MRI performed as part of a psychiatric evaluation in 
February and March 1996.  The veteran had reported a recent 
history of severe headaches and nervousness.  Although there 
was initially some mass effect noted by the clinician, the 
neuroradiologist's report indicated that there was no 
neurologically significant mass effect or compromise of the 
intracranial vessels.  Sinusitis was also identified.  

The diagnosis of arachnoid cyst, as distinguished from 
epidermoid tumor, was confirmed by a neurosurgical evaluation 
performed at Bethesda Naval Hospital in April 1996.  The 
impression of a staff neurosurgeon at that facility was that 
the arachnoid cyst of the right middle fossa was most likely 
due to agenesis of the right temporal tip.  He also stated 
that surgery was not recommended, since operative 
decompression would give little if any relief of headaches in 
view of the lack of significant mass effect or neurological 
symptoms.  

A Medical Board report was thereafter prepared and signed by 
two Naval doctors.  This report indicated that the veteran's 
arachnoid cyst of the middle cranial fossa, without 
significant mass effect, existed prior to service, was an 
incidental finding and was not aggravated in service.  The 
medical officers opined that the veteran's headaches were 
vascular in nature.  It was indicated that the cyst was not 
believed to engender any disability.  The veteran was 
subsequently discharged pursuant to a Physical Evaluation 
Board.  That Board adopted the findings of the medical board 
and found other disabling conditions, but noted that the 
arachnoid cyst did not contribute to the unfitting condition.  

The veteran was afforded a VA examination in October 1996.  
At that time, he reported no functional impairment and the 
diagnosis was history of arachnoid cyst, middle cranial 
fossa, asymptomatic.  

Subsequent to the Board remand, the veteran was afforded an 
additional VA examination in October 1998.  The examiner 
observed no significant abnormality.  The diagnosis was 
arachnoid cyst, etiology undetermined.  The examiner 
explained that he did feel that the cyst was a congenital 
problem which the veteran had had for some time.  The 
examiner further offered that he did not see how anything 
related to service caused the cyst but he suggested that a 
neurologist may be able to offer a better opinion.  

Based on its review of the record, the Board concludes that 
the veteran has not submitted a well-grounded claim for 
entitlement to service connection for an arachnoid cyst of 
the middle cranial fossa.  There is no medical opinion that 
this condition had its origin in service.  Furthermore, there 
is no medical opinion that a preexisting arachnoid cyst, 
regardless of whether it was congenital or of another 
etiology, was aggravated by service.  In sum, there is no 
nexus between the veteran's arachnoid cyst of the middle 
cranial fossa and service.  See Epps v. Gober, 126 F.3d 1464, 
1468 (1997).

Although the veteran's arachnoid cyst was not noted at the 
time he entered service, several medical doctors, including 
those who made up a medical review board, concluded that this 
condition was a congenital one which preexisted service.  The 
Court has recently concluded that the unanimous findings of 
the professionals who constituted a Board of Medical Survey 
(now known as the Physical Evaluation Board) clearly and 
unmistakably rebutted the presumption of soundness.  See 
Gahman v. West, No. 96-1303 (U.S. Vet. App. June 4, 1999).  
Citing the nature of the Board of Medical Survey as an 
adjudicative entity, the Court noted that such an entity was 
competent to render findings of fact not otherwise permitted 
by ordinary medical professionals.  Considering the Physical 
Evaluation Board opinion in the present case, and the other 
medical opinion that the cyst preexisted service and was 
likely congenital in origin, the Board finds that the 
presumption of soundness has therefore been rebutted.  
38 U.S.C.A. §§ 1110, 1132 (West 1991); 38 C.F.R. § 3.304(b) 
(1998).  Thus, the veteran must present competent medical 
evidence that his preexisting condition worsened as a result 
of service.  

The Board finds that there is no competent medical evidence 
demonstrating that the veteran's arachnoid cyst of the middle 
cranial fossa worsened in service.  There is no medical 
opinion that the condition was aggravated beyond the natural 
progress of the disease by service.  The recent opinion of 
the VA examiner is noted, but the Board observes that there 
are ample opinions of record, including one from a 
neurosurgeon and a neuroradiologist, reflecting that the 
condition existed prior to service, was likely congenital, 
and was not aggravated in service.  Thus, the Board finds 
that there is no need to obtain an additional opinion of a 
neurologist as suggested by the VA doctor.  

While the cyst condition was initially noted in service, it 
was also noted that the headaches experienced by the veteran 
were vascular in nature and that the cyst had no neurological 
or other significant effect.  There was no treatment for the 
cyst in service, and surgery was contraindicated because of 
lack of symptomatology.  There are simply no findings to 
suggest that the condition, considered congenital and 
preexisting, underwent aggravation.  There is no competent 
medical evidence that the underlying condition worsened.   
See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The 
veteran's assertions regarding exacerbation of the condition 
are considered with regard to incurrence of disability but 
are not competent medical evidence of a nexus.  Further, 
there is no competent medical evidence that the veteran's 
arachnoid cyst worsened beyond the natural progress of the 
disease in service.  The only medical evidence of record 
actually shows that the condition was not worsened by 
service.  

In comparing the signs and symptoms present before, during 
and after service, the Board notes that the veteran's 
complaints have not changed materially.  Although he has had 
ongoing complaints of headaches, these have been related to 
other conditions.  There is essentially no manifestation of 
the cyst.  There is no medical finding or opinion on which to 
base a conclusion that the disease progressed.  Thus, the 
Board finds that the medical evidence shows that the 
condition did not progress beyond the natural progress of the 
disease, and consequently fails to show a nexus between the 
condition and service.  

With regard to the veteran's contentions, the Board notes 
that where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  Since the record does not reflect that the veteran 
possesses the medical training and expertise necessary to 
render an opinion as to either the cause or diagnosis of his 
condition, the lay statements standing alone cannot serve as 
a sufficient predicate upon which to find the claim for 
service connection to be well grounded.  See Heuer v. Brown, 
7 Vet. App. 379, 384 (1995) (citing Grottveit, 5 Vet. App. at 
93).  Thus, these are not sufficient to well ground the 
veteran's claim of entitlement to service connection for an 
arachnoid cyst of the middle cranial fossa.

The Board has determined that the veteran's claim for service 
connection for an arachnoid cyst, middle cranial fossa is not 
well grounded.  As a result, the VA has no further duty to 
assist the veteran in developing the record to support this 
claim for service connection.  See Epps, 126 F.3d at 1469 
("[T]here is nothing in the text of § 5107 to suggest that 
[VA] has a duty to assist a claimant until the claimant meets 
his or her burden of establishing a 'well grounded' 
claim.").  The Board is unaware of any information in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well 
ground this claim.  See generally, McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  The Board views the above discussion 
as sufficient to inform the veteran of the elements necessary 
to present a well-grounded claim for the benefit sought, and 
the reasons why the current claim has been denied.  Id.


ORDER

Service connection for an arachnoid cyst, middle cranial 
fossa, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

